Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered December 11, 1996, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Defendant’s waiver of his right to appeal encompassed the instant sentence claim and was entered into knowingly, intelligently and voluntarily (see, People v Seaberg, 74 NY2d 1). The waiver thus precludes our interest of justice review (see, People v Graham, 220 AD2d 215, lv denied 87 NY2d 1019). In any event, we perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.